Citation Nr: 0202045	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  01-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to May 1947 
and from September 1950 to January 1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for cause of 
the veteran's death and denied accrued benefits.


FINDINGS OF FACT

1.  The veteran died in January 2000.  The cause of death was 
listed as amyotrophic lateral sclerosis.  Coronary artery 
disease was listed as an "other significant condition" 
contributing to death but not resulting in the underlying 
cause given.

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits. 



CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.1000 (2001); Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that examinations conducted 
in May 1947, September 1950, and January 1952 revealed no 
defects.

In October 1997, the veteran filed an original claim for 
service connection for lung cancer, claiming that he was 
exposed to asbestos during his two tours of duty.

A December 1997 VA treatment report shows that the veteran 
complained of dementia.  He reported a history of prostate 
cancer and coronary artery disease.  The assessment was 
coronary artery disease and probable early dementia.  A 
February 1998 VA treatment report shows that a CT scan 
demonstrated pleural plaquing and changes consistent with 
asbestosis.  A separate February 1998 treatment report shows 
a diagnosis of chronic obstructive pulmonary disease.  An 
April 1998 VA treatment report shows an assessment of aortic 
murmur, which the examiner stated was probably aortic 
sclerosis.

In December 1997 and March 1998 letters, the RO asked the 
veteran for information regarding his alleged exposure to 
asbestos both in service and post service.  In a June 1998 
letter, the RO informed the veteran that it had not received 
a response to its March 1998 letter and asked that he respond 
within 30 days, as a decision would be made at that time.

In July 1998, the RO denied service connection for a lung 
disorder secondary to asbestos exposure, but noted that a 
potentially valid claim existed.  The RO stated that the 
veteran had served in the Navy with service as a boiler or 
water tender and that VA treatment records had shown 
respiratory findings related to asbestos exposure.  However, 
the RO pointed out that in an asbestos-related claim, VA must 
obtain all potential asbestos or environmental hazard 
exposure (including smoking history) which may have occurred 
in civilian life and employment.  The RO stated that three 
letters had been sent out without any response, and that the 
information it was seeking was necessary to assist in 
establishing or ruling out a nexus between the current 
disability and the veteran's service.  The RO informed the 
veteran that "[f]urther processing will be done IF the 
required information is furnished."  (Emphasis in original.)  
The veteran was notified of this decision in July 1998, 
including his appellate rights; he did not appeal the 
decision.

In January 2000, the veteran died.  The cause of death was 
listed as amyotrophic lateral sclerosis.  Coronary artery 
disease was listed as an "other significant condition" 
contributing to death but not resulting in the underlying 
cause given.  The death certificate showed that an autopsy 
was not performed.

The appellant submitted copies of private medical records, 
dated from August 1989 to November 1995.  The records showed 
the following findings and diagnoses: findings compatible 
with asbestos exposure; interstitial edema superimposed upon 
asbestosis; left lung atelectasis; left-sided pneumothorax; 
cardiomegaly without congestive failure; coronary 
insufficiency; coronary artery disease; arthritis; peripheral 
vascular disease; myocardial infarction; hiatal hernia; 
chronic obstructive pulmonary disease; hypoxemia; 
gastroenteritis; basal cell carcinoma; and adenocarcinoma of 
the prostate.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the veteran's service medical records have been 
requested and received by the RO, and such records appear to 
be intact.  Additionally, in the March 2000 rating decision 
on appeal, the March 2001 statement of the case, and the 
April 2001 supplemental statement of the case, the RO 
informed the appellant of the evidence necessary to establish 
service connection for cause of the veteran's death and 
entitlement to accrued benefits.  The RO also explained its 
reasons and bases as to why these benefits could not be 
granted.  In the March 2001 statement of the case, the RO 
also included the pertinent regulations that applied to the 
appellant's claims for service connection for cause of the 
veteran's death and entitlement to accrued benefits.  
Correspondence copies of these determinations were mailed to 
the appellant's accredited representative, The American 
Legion.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the 
appellant and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

In a September 2001 letter, the RO explained what evidence 
was necessary to establish entitlement to the benefits that 
she was seeking, what information or evidence VA needed from 
her and what she could do to help VA, and when and where to 
send information or evidence and who to call if she had 
questions.

Additionally, the appellant submitted private medical 
records.  VA treatment records, dated from December 1997 to 
April 1998, had been associated with the claims file when the 
veteran filed an original claim for service connection in 
1997.  The appellant has not stated that the veteran was 
treated at a VA facility following that time or that there 
are additional private medical records that need to be 
obtained.  Thus, the appellant has not alleged that there are 
any additional medical records related to treatment for the 
veteran that have not been associated with the claims file.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claims and has notified her of the information and 
evidence necessary to substantiate her claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


III.  Criteria & Analysis

A.  Cause of death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

First, it must be noted that the veteran is not service 
connected for any disability.  As stated above, the veteran 
filed a claim for service connection for asbestosis, which 
claim was denied, and the veteran did not appeal the 
decision.  

The appellant alleges that the veteran's diagnosis of 
asbestosis was due to service and that such contributed to 
the veteran's death.  The Board has thoroughly reviewed the 
evidence of record.  There is no evidence in the claims file 
to support the appellant's allegations that the veteran 
incurred asbestosis as a result of his exposure to asbestos 
in service.  Even if the Board conceded that asbestosis was 
due to service, there is no evidence that asbestosis 
contributed in any way to the veteran's death.  The death 
certificate clearly shows the causes of the veteran's death, 
which were listed as amyotrophic lateral sclerosis and 
coronary artery disease.  The service medical records are 
silent for any defects, and there is no competent evidence 
establishing that the cause of the veteran's death was 
somehow due to the veteran's service.  Without any competent 
evidence of a nexus between the cause of the veteran's death 
and service, the claim for service connection for cause of 
the veteran's death must be denied.  

Although the appellant has asserted that the veteran incurred 
asbestosis as a result of service and that such contributed 
to his death, she is a lay person and her opinion is not 
competent to provide the necessary nexus between the 
veteran's service-connected disability or disabilities and 
his death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


B.  Accrued benefits

The appellant seeks service connection for asbestosis for 
purposes of accrued benefits.  She believes that the veteran 
should have been service connected for asbestosis during his 
lifetime.  She notes that when they were married in 1950, the 
veteran was coughing all the time and that his lungs never 
improved following that time.

The veteran died in January 2000 due to amyotrophic lateral 
sclerosis with coronary artery disease as a significant 
condition contributing to death.  At the time of the 
veteran's death, he was not service connected for any 
disability, and service connection had been denied for 
asbestosis in a July 1998 rating decision, which rating 
decision the veteran did not appeal.  

Under 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2001), accrued 
benefits are defined as "periodic monetary benefits to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. 3.1000(a) (2001).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death, including a claim for service 
connection for asbestosis.  Accordingly, there is no legal 
basis to the appellant's claim for payment of accrued 
benefits.  As the law, and not the evidence, is dispositive 
in this case, entitlement to payment of accrued benefits is 
denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board regrets that a more favorable decision could not be 
made in this case.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to accrued benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

